kenneth william kasper petitioner v commissioner of internal revenue respondent docket no 13399-10w filed date on date p filed with r a claim for a whistleblower award under sec_7623 i r c implicating a public cor- poration and its ceo r bifurcated p’s whistleblower claim into a claim for the corporation and another for its ceo on date r purportedly issued a letter for each claim denying both on the basis that p did not meet the appropriate criteria for an award under sec_7623 i r c on date p contacted r about the status of his whistleblower claim his letter referenced only the claim implicating the ceo on date r responded by sending p a copy of the denial letter pertaining to the claim as to the ceo on date p filed a petition with this court seeking review of r’s denial of the whistleblower claim as to the ceo r filed a motion to dismiss this case for lack of jurisdiction on two grounds first that no determination under sec_7623 i r c was made and second if we find that a deter- mination was made that p failed to petition this court within days as required by sec_7623 i r c p argues that he did not receive a determination pursuant to sec_7623 i r c with respect to the corporate claim further p argues that he did not receive a determination with respect to the claim implicating the ceo until date because he verdate 0ct date jkt po frm fmt sfmt v files kasper sheila united_states tax_court reports filed his petition on date he argues that he has met the 30-day requirement of sec_7623 i r c giving this court jurisdiction as to the claim implicating the ceo held in accordance with our decision in 135_tc_70 each whistleblower office letter that denies a whistleblower claim is a determination within the meaning of sec_7623 i r c held further r must prove by direct evidence the date and fact of mailing of the deter- mination to the whistleblower 89_tc_321 held further the 30-day period of sec_7623 i r c within which a whistleblower must file a petition in response to a whistleblower office determination begins on the date of mailing of the determination by the whistleblower office held further p filed his petition with this court within the 30-day period specified by sec_7623 i r c and we shall deny r’s motion to dismiss for lack of jurisdiction kenneth william kasper pro_se john t kirsch for respondent opinion haines judge this case is before the court on respond- ent’s motion to dismiss for lack of jurisdiction the two issues before us are whether a letter denying petitioner’s whistleblower claim constitutes a determination within the meaning of sec_7623 and if it does whether petitioner filed a petition with this court within days of such determination to establish subject matter jurisdiction background petitioner resided in arizona at the time he filed his peti- tion on date petitioner filed a form_211 applica- tion for award for original information whistleblower claim with respondent’s whistleblower office whistle- blower office petitioner’s whistleblower claim provided information alleging that a public corporation and its ceo failed to pay required overtime and failed to withhold employment_taxes with respect to that overtime the whistleblower office bifurcated petitioner’s whistle- blower claim into a claim for the corporation corporate claim and one for the ceo ceo claim and assigned each a all section references are to the internal_revenue_code_of_1986 as amended verdate 0ct date jkt po frm fmt sfmt v files kasper sheila kasper v commissioner separate claim number on date the whistleblower office sent petitioner a separate letter for each claim which informed him that the claims were being evaluated to deter- mine whether an investigation was warranted and a reward was appropriate on date the whistleblower office denied both claims a denial letter was prepared for each claim each denial letter explained that the whistleblower office had reviewed and evaluated petitioner’s claim and determined that the information he provided did not meet the appro- priate criteria for an award the denial letters also stated that federal disclosure and other prevailing laws prevented the whistleblower office from providing a specific expla- nation for the denials consequently the denial letters recited a boilerplate list of common reasons for not allowing an award including the application provided insufficient information the information provided did not result in the recovery_of taxes penalties or fines or the internal_revenue_service irs already had the information provided or such information was available in public records the only direct evidence of the date when petitioner was notified of the denial of his whistleblower claim was a letter sent by the whistleblower office in response to an inquiry by petitioner on date petitioner notified the whistle- blower office that the public corporation implicated had made a settlement payment to the irs in the may letter petitioner asked when he could expect notification that the information he provided met the appropriate criteria for an award petitioner’s letter referenced the claim number assigned to the ceo claim not to the corporate claim on date the whistleblower office responded by sending petitioner a copy of the denial letter dated date for the ceo claim a copy of the denial letter for the corporate claim was not provided on date petitioner filed his petition for a whistleblower action with this court pursu- ant to sec_7623 seeking review of respondent’s denial of the whistleblower claim as to the ceo during the time relevant to this case the standard prac- tice within the whistleblower office was to prepare a denial letter and scan it into e-trak the whistleblower office’s com- verdate 0ct date jkt po frm fmt sfmt v files kasper sheila united_states tax_court reports puter database thereafter history notes were written or typed dated and then entered into e-trak as an investiga- tion history report a copy of the denial letter was placed in a paper file standard mailing procedures for denial letters required that the original denial letter be placed by a clerk in an envelope addressed to the whistleblower claimant at his or her last_known_address and deposited in the whistleblower office’s outgoing mail at the end of each day a clerk took the outgoing mail to the facilities mailroom where mail was picked up daily for delivery by the u s postal service none of the letters were sent by certified or registered mail and a mailing log was not kept the e-trak system and the investigation history reports indicate that the whistleblower office’s standard procedures were followed in petitioner’s case moreover the denial let- ters were addressed to petitioner at his last_known_address and were not returned to the whistleblower office by the u s postal service as undeliverable discussion we are asked to decide whether a letter denying peti- tioner’s whistleblower claim constitutes a determination within the meaning of sec_7623 and if it does whether petitioner filed a petition with this court within days of such determination pursuant to sec_7623 to give this court subject-matter jurisdiction the tax_court is a court of limited jurisdiction and may exercise its jurisdiction only to the extent authorized by con- gress 88_tc_1175 85_tc_527 the tax_court is without authority to enlarge upon that statu- tory grant see 92_tc_885 we nevertheless have jurisdiction to determine whether we have jurisdiction 118_tc_348 pyo v commissioner bradley deberg supervisor of the whistleblower office in ogden utah provided the infor- mation relating to standard practice by means of a declaration in support of respondent’s motion to dismiss for lack of jurisdiction the date on petitioner’s denial letters is date yet the investigation history reports provide a date of date deberg explained this discrepancy by saying that it is likely that a clerk in the whistleblower office mistakenly used the wrong date stamp on the investiga- tion history reports verdate 0ct date jkt po frm fmt sfmt v files kasper sheila kasper v commissioner t c 83_tc_309 congress enacted sec_7623 as part of the tax relief and health care act of publaw_109_432 div a sec_406 120_stat_2958 effective date sec_7623 provides appeal of award_determination -any determination regarding an award under paragraph or may within days of such deter- mination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter sec_7623 clearly provides that the whistle- blower claimant has a right to appeal any determination made by the whistleblower office he or she must appeal within a 30-day period and the tax_court has jurisdic- tion to hear the appeal the jurisdiction of the court is dependent upon a finding that a determination has been made and a finding that the appeal from the determination is timely however the statute does not clearly define the term determination or the date on which the 30-day period begins a determination respondent argues that there has been no determination with respect to either of petitioner’s claims because the information provided was not used to detect underpayments of tax or to collect proceeds respondent argues that there can be a determination on which an appeal to the tax_court can be based only if the whistleblower office undertakes an administrative or judicial action and thereafter determines to make an award we recently decided this issue in 135_tc_70 faced with identical arguments from the commissioner in cooper we held that a letter rejecting a whistleblower claim constitutes a determination within the meaning of sec_7623 because it is a final adminis- trative decision we see no reason not to follow our holding in cooper here the denial letter from the whistleblower office states that petitioner is not entitled to an award it is a final administrative decision accordingly we find that each of the date denial letters constitutes a deter- mination within the meaning of sec_7623 verdate 0ct date jkt po frm fmt sfmt v files kasper sheila united_states tax_court reports b timeliness in the tax_court was given jurisdiction to hear appeals of determinations under the whistleblower statute sec_7623 and the lien and levy statute sec_6330 both statutes use similar language to describe the period within which a person may appeal an adverse deter- mination to the tax_court sec_7623 provides that an appeal must be filed within days of such determina- tion while sec_6330 provides that an appeal must be filed within days of a determination under this section neither statute expressly provides that the determination must be communicated to the person subject_to the deter- mination yet congress clearly intended to provide a whistle- blower with due process ie notice and an opportunity to be heard requiring the whistleblower office to provide the whistleblower with notice of the determination is the logical first step to establish the starting date for the period of appeal otherwise the irs could delay notifying the claim- ant until days after the determination is issued and thereby deprive a claimant of any appeal rights when considering notice requirements in lien and levy cases we have held in 122_tc_258 although sec_6330 does not specify the means by which the commissioner is required to give notice of a determination made under sec_6320 and sec_6330 we conclude that the method that congress specifically authorized for sending notices of deficiency in sec_6212 and b certainly should suffice accordingly we hold that a notice of deter- mination issued pursuant to sec_6320 and or is sufficient if such notice is sent by certified or registered mail to a taxpayer at the taxpayer’s last_known_address the secretary promulgated detailed regulations for lien and levy cases to establish that notices of determination must be mailed by certified or registered mail must set forth the office of appeals’ findings and decisions and must advise the taxpayer of the taxpayer’s right to seek judicial review every other statute invoking the jurisdiction of the court requires the commissioner to mail a written notice or determination usually by certified or registered mail or to personally deliver the notice or determination to establish the starting date of the period of appeal see eg sec_6015 sec_6110 sec_6213 sec_6226 a h sec_301_6330-1 q a e8 e10 proced admin regs the regulations provide incon- sistent starting dates e8 within days of the date of the notice_of_determination e10 within verdate 0ct date jkt po frm fmt sfmt v files kasper sheila kasper v commissioner in contrast for whistleblower cases the irs issued internal guidance governing the whistleblower office’s operations internal_revenue_manual irm pt whistleblower awards irm pt dollar_figure date in effect for the date the denial letters were issued in this case stated once the whistleblower office has made a final_determination regarding a claim the whistleblower office will communicate the determination in writing to the claimant final whistleblower office determinations regarding awards under sec_7623 may within days of such deter- mination be appealed to the united_states tax_court in accordance with sec_7623 decisions under sec_7623 may not be appealed to the tax_court the guidance was silent as to when and how the communica- tion had to be sent we hold that the commissioner must demonstrate either mailing or personal delivery of a denial letter to the whistle- blower’s last_known_address the arguments the denial letters are dated date petitioner filed his petition with the court on date days later petitioner’s petition references only the denial letter for the ceo claim petitioner argues that he did not receive a denial letter in reference to the corporate claim petitioner further argues that he did not receive a denial letter in reference to the ceo claim until date when the whistleblower office sent him a copy of the date letter in response to his request for information on the status of his whistleblower claim accordingly petitioner argues that his petition with respect to the ceo claim is timely and that he has yet to receive a determination with respect to the cor- porate claim the 30-day period commencing the day after the date of notice_of_determination the inconsist- ency has not been the subject of litigation to date on date the irm was revised revised irm pt dollar_figure states once the whistleblower office has made a final_determination regarding a claim under b or the whistleblower office will communicate the determination in writing via certified mail to the claimant final whistleblower office determinations regarding awards under sec_7623 and may within calendar days of such determination be ap- pealed to the united_states tax_court second street nw and washington dc the irs does not have the authority to extend the period for filing an appeal in accordance with sec_7623 decisions under sec_7623 may not be appealed to the tax_court the certified mail requirement however was not in effect for the date the denial letters were issued in this case and is therefore not applicable verdate 0ct date jkt po frm fmt sfmt v files kasper sheila united_states tax_court reports respondent argues that the denial letters were mailed to petitioner on date the date they were prepared and therefore petitioner’s 30-day window to appeal the denial letters began on that date because no appeal was filed as to the corporate claim and the appeal on the ceo claim was filed outside the 30-day period respondent argues that we are without jurisdiction to review the determina- tions findings and holding the government is generally entitled to a rebuttable_presumption of delivery upon presentation of evidence of proper mailing see 285_us_427 997_f2d_335 7th cir 918_f2d_15 2d cir although the whistleblower office did not have a cer- tified mailing requirement at the time the denial letters were issued respondent argues there is a strong inference of delivery when it is shown that the whistleblower office com- plied with its internal procedures for mailing of the denial letters in the regular course of its operations see 171_f3d_1197 9th cir godfrey v united_states supra 961_f2d_1543 11th cir mcclaskey v commissioner tcmemo_2008_147 a strong inference must arise from more than unsupported conclusory statements of an individual based on his assumption of how mail was handled in the normal course of business in his office see gonzales packing co v e coast brokers packers inc supra pincite 450_f2d_174 8th cir respondent argues that the standard operating procedures within the whistleblower office were followed to prove that the denial letters were mailed the whistleblower office’s e- trak system was described the e-trak system is a computer record which indicates that a denial letter was sent but does not confirm where it was sent to whom it was sent or whether it was a part of the whistleblower office’s outgoing mail verdate 0ct date jkt po frm fmt sfmt v files kasper sheila kasper v commissioner nor was there a mailing log in mcclaskey v commis- sioner supra we held that mailing logs showing a taxpayer’s name and last_known_address confirmation that the log was reviewed for accuracy and the testimony of an agent familiar with the irs’ mailing procedures were sufficient to prove that a notice of beginning of administrative_proceeding had been mailed respondent has not presented similar mailing logs or any other direct evidence that the denial letters were prop- erly mailed to petitioner on date although evidence of standard practice will be afforded appropriate weight as the circumstances of each case require we cannot find that compliance with standard practices within the whistleblower office standing alone permits a finding that the denial letters in question were mailed to petitioner on date the date a determination is mailed is of critical importance to establish our jurisdiction to review a taxpayer’s case we will hold we do not have jurisdiction when a taxpayer does not meet the 30-day requirement and as we have emphasized in cases involving our jurisdiction in this setting we must require the commissioner to prove by direct evidence the date and fact of mailing the notice to a taxpayer 89_tc_321 we hold that the 30-day period of sec_7623 within which a whistleblower must file a petition in response to a whistleblower office determination begins on the date of mailing or personal delivery of the determination to the whistleblower at his last_known_address we further hold that the commissioner must prove by direct evidence the date and fact of mailing or personal delivery of the notice to the whistleblower respondent failed to prove that the denial letters were properly mailed to petitioner on date the denial letter for the ceo claim however was mailed on date petitioner filed his petition with the court on date accordingly petitioner timely filed his peti- tion with respect to the ceo claim in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit with respect to the denial letter on the corporate claim there is no direct evidence of mailing and therefore the time has yet to begin in which petitioner may file a petition as to that claim pursuant to sec_7623 verdate 0ct date jkt po frm fmt sfmt v files kasper sheila united_states tax_court reports for the foregoing reasons we will deny respondent’s motion to dismiss as to the ceo claim an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files kasper sheila
